***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
   STATE OF CONNECTICUT v. REGGIE BATTLE
                 (SC 20396)
            Robinson, C. J., and McDonald, D’Auria, Mullins,
                      Kahn, Ecker and Keller, Js.

                                 Syllabus

The defendant, whose probation had been revoked after a finding of a
   violation thereof, appealed to the Appellate Court from the trial court’s
   dismissal of his motion to correct the allegedly illegal sentence imposed
   in connection with the revocation of his probation. The defendant
   claimed that his sentence was illegal because the violation of probation
   statute (§ 53a-32 (d)) did not authorize the trial court to impose a sen-
   tence of special parole following a probation violation and revocation.
   The Appellate Court concluded that the sentence imposed was not illegal
   insofar as it included a period of special parole but concluded that the
   trial court should have denied the defendant’s motion to correct rather
   than having dismissed it. On the granting of certification, the defendant
   appealed to this court. Held that, following an examination of the record
   and briefs on appeal and consideration of the arguments presented by
   the parties, this court concluded that the Appellate Court’s thorough
   and well reasoned opinion fully addressed the issue presented, and,
   accordingly, this court adopted that opinion as the proper statement of
   the issue and the applicable law concerning that issue.
       Argued October 19, 2020—officially released April 1, 2021*

                            Procedural History

  Information charging the defendant with the crimes
of carrying a pistol without a permit and criminal pos-
session of a pistol, and with violation of probation,
brought to the Superior Court in the judicial district of
Hartford, where the defendant was presented to the
court, Alexander, J., on a plea of guilty; judgment of
guilty in accordance with plea; thereafter, the court,
Dewey, J., dismissed the defendant’s motion to correct
an illegal sentence, and the defendant appealed to the
Appellate Court, DiPentima, C. J., and Bright and Moll,
Js., which remanded the case to the trial court with
direction to render judgment denying the defendant’s
motion to correct, and the defendant, on the granting
of certification, appealed to this court. Affirmed.
   Temmy Ann Miller, for the appellant (defendant).
  Mitchell S. Brody, senior assistant state’s attorney,
with whom, on the brief, were Gail P. Hardy, former
state’s attorney, Sharmese L. Walcott, state’s attorney,
and Elizabeth Tanaka, former assistant state’s attorney,
for the appellee (state).
                                   Opinion

   PER CURIAM. The sole issue in this certified appeal
is whether General Statutes § 53a-32 (d)1 affords a trial
court the authority to impose a sentence that includes
a period of special parole following a probation viola-
tion and revocation. The defendant, Reggie Battle,
appeals, upon our grant of his petition for certification,2
from the judgment of the Appellate Court remanding
the case to the trial court with direction to deny his
motion to correct an illegal sentence pursuant to Prac-
tice Book § 43-22. See State v. Battle, 192 Conn. App.
128, 147, 217 A.3d 637 (2019). On appeal, the defendant
contends that the Appellate Court improperly construed
§ 53a-32 (d) (4) in concluding that the sentence imposed
upon the revocation of his probation was not illegal.
We disagree and, accordingly, affirm the judgment of
the Appellate Court.
   On appeal, the defendant claims that the plain and
unambiguous language of § 53a-32 (d) (4) did not autho-
rize the trial court to impose a sentence of special parole
upon the revocation of probation because that sanction
is not one that is mentioned in the statute. After examin-
ing the record and briefs on appeal and considering the
arguments of the parties, we conclude that the judgment
of the Appellate Court should be affirmed. The Appel-
late Court’s thorough and well reasoned opinion fully
addresses the certified question, along with the com-
plete facts and procedural history of this case, and,
accordingly, there is no need for us to repeat the discus-
sion contained therein. We therefore adopt the Appel-
late Court’s opinion as the proper statement of the
issues and the applicable law concerning those issues.
See, e.g., R.T. Vanderbilt Co. v. Hartford Accident &
Indemnity Co., 333 Conn. 343, 357, 216 A.3d 629 (2019);
State v. Henderson, 330 Conn. 793, 799, 201 A.3d 389
(2019).
   The judgment of the Appellate Court is affirmed.
   * April 1, 2021, the date that this decision was released as a slip opinion,
is the operative date for all substantive and procedural purposes.
   1
     General Statutes § 53a-32 (d) provides: ‘‘If such violation is established,
the court may: (1) Continue the sentence of probation or conditional dis-
charge; (2) modify or enlarge the conditions of probation or conditional
discharge; (3) extend the period of probation or conditional discharge,
provided the original period with any extensions shall not exceed the periods
authorized by section 53a-29; or (4) revoke the sentence of probation or
conditional discharge. If such sentence is revoked, the court shall require
the defendant to serve the sentence imposed or impose any lesser sentence.
Any such lesser sentence may include a term of imprisonment, all or a
portion of which may be suspended entirely or after a period set by the
court, followed by a period of probation with such conditions as the court
may establish. No such revocation shall be ordered, except upon consider-
ation of the whole record and unless such violation is established by the
introduction of reliable and probative evidence and by a preponderance of
the evidence.’’
   2
     We granted the defendant’s petition for certification to appeal from the
Appellate Court, limited to the following issue: ‘‘Did the Appellate Court
correctly conclude that, under . . . § 53a-32, a trial court, following a proba-
tion violation and revocation, may impose a sentence that includes a period
of special parole?’’ State v. Battle, 333 Conn. 942, 219 A.3d 373 (2019).